May 31, 1926. The opinion of the Court was delivered by
"The defendant-appellant was tried before Judge Featherstone and a jury at the April term of the Sessions Court for Spartanburg County, charged with house-breaking and larceny. It was charged that he broke and entered a house of Mrs. Pruitt, and took therefrom 19 chickens, of the value of $30. The jury found the defendant not guilty of housebreaking, but they found him guilty of larceny; and after overruling a motion to set aside the verdict on the ground that it was contradictory to the law and the evidence, the Judge sentenced him to serve for 4 months."
The exceptions raise the question that his Honor should have directed a verdict of not guilty as asked for by the defendant, on the ground that the evidence was not sufficient to support the verdict as found by the jury.
It would serve no useful purpose to point out the evidence and circumstances relied on by the State. It is sufficient to state that his Honor committed no error in submitting the case to the jury, and there is ample evidence to support their verdict.
All the exceptions are overruled, and the judgment is affirmed.
MR. CHIEF JUSTICE GARY and MESSRS. JUSTICES COTHRAN, BLEASE and STABLER concur. *Page 485